UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7037


STEPHEN SATCHER,

                Petitioner - Appellant,

          v.

LEONARD ODDO, Warden,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:14-cv-00092-JPB-RWT)


Submitted:   January 20, 2017             Decided:   January 25, 2017


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Satcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Stephen     D.    Satcher,       a     federal        prisoner,    appeals      the

district     court’s   order     accepting        the      recommendation       of   the

magistrate    judge    and    denying      relief     on    his   28   U.S.C.    § 2241

(2012)   petition.       We    have       reviewed    the     record    and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Satcher v. Oddo, No. 2:14-cv-00092-JPB-

RWT (N.D. W. Va. June 30, 2016).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                            2